Citation Nr: 0008607	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  89-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD. 

3.  Service connection for gynecomastia.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a skin disorder, 
including dyshidrotic dermatitis and seborrheic keratosis.

6.  Entitlement to a temporary total disability rating for a 
period of hospitalization from December 1985 to February 
1986.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles and Waco Regional Offices 
(RO).  The veteran's case is now within the jurisdiction of 
the Waco RO.  

At the outset, several procedural matters require 
explanation.  The record reveals that by June 1984 rating 
decision, the RO denied service connection for an acquired 
psychiatric disability (anxiety neurosis) on the basis that 
it was not shown in service and was not related to the 
veteran's service-connected hearing loss.  He appealed the RO 
determination and by July 1985 decision, the Board denied 
service connection for an acquired psychiatric disability 
(anxiety reaction) on the basis that it was unrelated to the 
veteran's service connected hearing loss.  A subsequent 
Motion for Reconsideration of the Board's decision was 
denied. 

In May 1985, the veteran filed claims of service connection 
for several disabilities, claimed as residuals of exposure to 
Agent Orange; these claimed residuals included an acquired 
psychiatric disability (claimed as anxiety/schizoaffective 
disorder).  The Board notes that a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, as the claim of service connection 
for an acquired psychiatric disability was previously denied 
by the Board in a July 1985 decision, the Board is now 
obligated by 38 U.S.C.A. §§ 5108, 7104(b) to address whether 
new and material evidence has been submitted prior to 
addressing the merits of this claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the issue with respect to 
this disability is as set forth on the cover page.  

By September 1986 rating decision, the RO denied the 
veteran's claim of service connection for residuals of 
exposure to Agent Orange, including a psychosis 
(anxiety/schizoaffective disorder), gynecomastia (claimed as 
tumors), headaches, and PTSD.  Here, the Board notes that the 
issue of service connection for PTSD is a new claim, not 
subject to the reopening requirements.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (new diagnosis constitutes a 
basis for new claim on the merits, whereas newly suggested 
etiology for old diagnosis warrants analysis on a new and 
material evidence basis).  Also in the September 1986 rating 
decision, the RO denied a temporary total disability rating 
for a period of hospitalization from December 1985 to 
February 1986, on the basis that the veteran had not been 
treated for a service-connected disability during that period 
of hospitalization.  

By July 1988 rating decision, the RO denied service 
connection for a skin condition, secondary to Agent Orange 
exposure.  In December 1988, the veteran testified at a 
hearing at the RO in support of his claims; by February 1989 
decision, the Hearing Officer confirmed the prior denials.  
In August 1989, the veteran testified before a Board hearing 
at the Los Angeles RO.  

In February 1990, the Board remanded the matter for 
consideration of the veteran's claims under new regulations 
promulgated pursuant to Nehmer v. U.S. Veterans 
Administration, 712 F.Supp. 1404 (N.D. Cal., May 2, 1989).  
Following implementation of new regulations, in November 
1994, the RO continued the prior denials.  In January 1997, 
the matter was again remanded by the Board for certain due 
process considerations.  By January 1997 remand, it was noted 
that the September 1986 rating decision, denying service 
connection for an acquired psychiatric disability, 
gynecomastia/tumors, headaches, PTSD, and a temporary total 
disability rating for a period of hospitalization, was final.  
On further review of the record in light of current 
jurisprudence, however, the Board finds that an appeal from 
the September 1986 rating decision was perfected and that the 
issues now on appeal are as set forth on the title page 
above.  In February 2000, the veteran testified at a Board 
videoconference hearing.


FINDINGS OF FACT

1.  By July 1985 decision, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder (anxiety reaction).

2.  Evidence received since the final July 1985 Board 
decision, includes clinical records not previously considered 
which bear directly and substantially on the specific matters 
under consideration regarding the issue of service connection 
for an acquired psychiatric disorder.

3.  The record contains competent medical evidence of a 
possible link between a current psychiatric disorder and the 
veteran's service and/or his service-connected hearing 
disability.

4.  The veteran had combat service in Vietnam, and the record 
contains a diagnosis of PTSD as a result of his combat 
experiences.  

5.  Gynecomastia, requiring a bilateral mastectomy, was first 
evident in service.

6.  The record does not contain clear and unmistakable 
evidence that the gynecomastia preexisted his period of 
active service.

7.  Neither headaches nor a skin disorder were evident in 
service and the record contains no competent evidence linking 
a current headache or skin disorder to his service, any 
incident therein, or any claimed continuous symptomatology, 
nor does the record contain competent medical evidence that 
his reported headaches and skin disorder are causally related 
to, or aggravated by, any service-connected disability.

CONCLUSIONS OF LAW

1.  The July 1985 Board decision, which denied entitlement to 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 4004(b) (West 1982) (38 U.S.C.A. § 7104(b) (West 
1991)); 38 C.F.R. § 19.193 (1985) (38 C.F.R. § 20.1100 
(1999)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claims of service connection for an acquired 
psychiatric disorder, including PTSD, are well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  Gynecomastia was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).

5.  The claims of service connection for headaches and a skin 
disorder are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's military enlistment medical examination report 
is not of record.  His service medical records contain a 
notation to the effect that his previous service medical 
records were destroyed by enemy action on July 7, 1969.  His 
service medical records dated subsequent to that time show 
that in September 1969, he was evaluated for bilateral 
gynecomastia.  On examination, it was noted that he had 
developed mumps at the age of 18, and had begun to notice 
breast swelling approximately one year later.  On 
examination, the veteran specifically denied headaches.  The 
diagnosis on discharge was idiopathic gynecomastia.  In May 
1970, a psychiatric examination determined that he exhibited 
no psychiatric disease and that his gynecomastia required 
surgery.  A bilateral mastectomy was performed apparently in 
July 1970, although the surgical report is not of record.

At his August 1970 military separation medical examination, 
the veteran's skin was normal on clinical evaluation; no 
neurologic or psychiatric abnormality was found.  On a report 
of medical history, the veteran described his health as 
"bad" which the examiner indicated was a reference to his 
chest condition and hearing loss.  The Board observes that 
the veteran's hearing loss and tinnitus was reportedly 
incurred as a result of close proximity to an explosion 
during an enemy invasion in July 1969.  The veteran 
specifically denied skin disease, cysts or skin growths, 
frequent or severe headaches, depression or excessive worry, 
frequent trouble sleeping, frequent or terrifying nightmares, 
or nervous trouble of any sort.  

Following his separation from service, the veteran filed a 
claim of service connection for bilateral hearing loss and 
tinnitus.  His application is silent for complaints of 
headaches, a skin disorder, or psychiatric disorder.  By 
October 1970 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned each noncompensable ratings.

In May 1983, the veteran filed a claim for an increased 
rating for his service-connected hearing disabilities.  In 
connection with his claims, the RO obtained VA outpatient 
treatment records for the period from January to July 1983 
showing that he had been seen during this period for ringing 
in his ears and tension headaches; he was also seen in the 
stress management clinic for anxiety and irritability.  A 
subsequently-obtained September 1983 VA outpatient treatment 
record shows that the veteran complained of a skin condition 
since 1972.

By September 1983 rating decision, the RO increased the 
rating for the veteran's tinnitus to 10 percent and denied a 
compensable rating for bilateral hearing loss.  He appealed 
the RO determination; in his January 1984 substantive appeal, 
he claimed that his tinnitus had caused secondary anxiety and 
headaches.  In support of his contention, he submitted a 
December 1983 letter from a private physician to the effect 
that he had been treating the veteran for a "deep seated 
anxiety state" and had recommended "psychiatrical 
consultation and therapy."

On VA psychiatric examination in March 1984, the veteran 
reported anxiety, "head pressure" and extreme discomfort 
around people; he indicated that the symptoms had become 
particularly troublesome in the early 1970s, but that he had 
them for a long time.  He alluded to disturbing war 
experiences, but was reluctant or unable to describe them in 
detail.  The diagnosis was anxiety disorder.  The VA 
psychiatrist indicated that the veteran's difficulties had 
preexisted his service, but that his military experiences 
appeared to have "significantly exacerbated" his condition.

By June 1984 rating decision, the RO denied service 
connection for an anxiety neurosis, finding that it was not 
shown in service, nor was it related to his service-connected 
hearing disabilities.  The veteran likewise appealed this 
determination.  By July 1985 decision, the Board denied 
secondary service connection for anxiety reaction and 
increased ratings for his service-connected hearing loss and 
tinnitus.

In May 1985 and April 1986, the veteran filed claims of 
service connection for disabilities claimed as residuals of 
Agent Orange exposure.  The claimed residuals included 
headaches, an acquired psychiatric disability 
(anxiety/schizoaffective disorder), gynecomastia/tumors, a 
skin disorder, and PTSD.  

VA outpatient treatment records from December 1984 to July 
1985 show treatment for anxiety.  No notation of headaches or 
skin disorder were recorded therein.  

In December 1985, the veteran was hospitalized for "feelings 
of 'uneasiness' in his head" and tinnitus.  It was noted 
that, although this was his first psychiatric 
hospitalization, he had been receiving outpatient treatment 
since 1983.  On initial examination, the veteran reported 
feeling withdrawn and depressed; he denied hallucinations or 
delusions.  A history of significant hearing loss was noted 
and the examiner indicated that "this may relate to his 
vague feelings of feeling different."  The initial diagnoses 
were consider schizophrenia versus affective disorder, 
consider schizoid personality.  The examiner indicated that 
it was difficult to determine the precise nature of the 
veteran's problem, but that his hearing loss "might be 
contributory."  On admission, the veteran was given 
medication and his feelings of anxiety and isolation 
reportedly lessened.  He was enrolled in a janitorial program 
and performed satisfactorily; he left the hospital suddenly 
in February 1986.  The diagnoses were schizoaffective 
disorder and schizoid personality.

By September 1986 rating decision, the RO denied service 
connection for a psychosis (anxiety/schizoaffective disorder) 
and headaches on the basis that such disorders were not shown 
in service.  Service connection for gynecomastia was denied 
on the basis that it was a congenital abnormality which 
preexisted service.  Service connection for PTSD was denied 
on the basis that there was no diagnosis of PTSD of record.  
Additionally, the RO denied a temporary total disability 
rating for the period of hospitalization from December 1985 
to February 1986, on the basis that the veteran was not 
treated for a service-connected disability.  

In December 1987, the veteran had a VA medical examination at 
which he reported a skin rash on his hands and feet.  The 
examiner noted that he had been treating the veteran since 
November 1983 for dyshidrotic dermatitis of the fingers and 
feet.  The diagnoses were mild dyshidrotic dermatitis of the 
fingers and seborrheic keratosis of the buttocks.  The 
examiner indicated that he did not believe the skin 
complaints were related to his exposure to Agent Orange.  

In support of his claim, the veteran submitted an excerpt 
from a publication entitled "Agent Orange Guide" indicating 
that reported Agent Orange symptoms and effects include 
hearing loss, headaches, anger, depression, and gynecomastia.  

A February 1988 letter from the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now known as the U.S. 
Armed Services Center for Research of Unit Records) indicates 
that extracts from the 2nd Squadron, 1st Cavalry daily 
journals describing B Troop operations during July 4 to 10, 
1969, show that they received a mortar and sapper attack 
during that period resulting in six men killed and 27 others 
wounded in action.  It was noted that the sappers had 
penetrated the perimeter of the base, causing extensive 
equipment damage in addition to the casualties.  ESG further 
noted that their research had uncovered several morning 
reports confirming the veteran's assignment to the unit 
during this period.  In addition, ESG indicated that extracts 
from Lessons Learned documents indicate that herbicide spray 
missions took place in the veteran's area of operation in 
Vietnam.

At a December 1988 hearing, the veteran testified that he had 
combat service in Vietnam and on numerous occasions was 
exposed to enemy fire.  He described one particular incident 
on July 4, 1969 in which his base was overrun by the enemy.  
He further testified that, during his duty in Vietnam, he had 
been in close proximity to areas where Agent Orange was 
sprayed and that he had been forced to drink water 
contaminated with Agent Orange.  He argued that all his 
disabilities were secondary to Agent Orange exposure in 
Vietnam. He indicated that he first sought treatment for 
headaches, a skin condition, and nervousness in approximately 
1977 or 1978 at the Los Angeles VAMC and from a private 
physician.  He stated that almost constantly since that time, 
he had headaches, tension and deep anxiety, and occasional 
skin rashes.

Thereafter, the veteran submitted private treatment records 
showing that in August 1976, the veteran was seen for an 
episode of dizziness.  X-ray examination of the skull showed 
no bony abnormality.  In January 1978, he complained of 
feeling very nervous and tense; the impression was 
situational anxiety/depression.  In February 1978, he 
reported marked tension and that he was somewhat depressed; 
Valium was prescribed.  In August 1978, he reported that he 
felt very tense.  

Also submitted was a copy of July 1989 Social Security 
Administration (SSA) decision granting the veteran's 
application for disability benefits, effective November 1987.  
SSA found that the veteran was incapable of maintaining 
employment due to a severe mental impairment.  It was noted 
that, although the veteran had been diagnosed by mental 
health professionals "with varying diagnoses" (not 
including PTSD), his history and symptomatology "fit quite 
neatly" into the description of PTSD.  Thus, it was 
concluded that the evidence established that the veteran had 
PTSD, a personality disorder, and depressive syndrome which 
was productive of a "disability" as defined by the Social 
Security Act.

In August 1989, the veteran testified at a Board hearing at 
the RO that he had surgery on both breasts in service to 
remove "tumors" and still had residual scars.  He denied 
taking medication currently for his condition.  Regarding his 
claim of service connection for PTSD, he argued that it was 
either incurred due to Vietnam combat experiences, 
particularly the July 1969 incident in which his base was 
overrun, or as a result of his Agent Orange exposure.  His 
attorney indicated that, although the veteran had received 
multiple diagnoses over the course of the years (not 
including PTSD), it was believed that the correct diagnosis 
was PTSD.  

Subsequent to the Board's February 1990 remand, the RO 
obtained additional VA outpatient treatment records showing 
that the veteran was treated at a VA Stress Management Clinic 
from May 1983 to October 1984; his complaints at that time 
related to "head pressure, anxiety, social isolation, and 
vocational ambivalence."  When he left treatment in October 
1984, he reportedly made good progress and enrolled in a 
junior college.  In June 1985, he requested further treatment 
at the Stress Management Clinic; he was seen for 15 sessions 
through September 1985; his complaints at that time include 
renewed anxiety and depression following failure in two 
classes at college.  He was given supportive therapy and his 
anxiety lessened, but he reportedly remained depressed.  In 
October 1987, he again sought treatment from the Mental 
Health Clinic.  A history of communication difficulties 
associated with auditory impairment, irritability, tension 
headaches, and interpersonal withdrawal was noted.  The 
assessments included psychological factors affecting physical 
condition and anxiety disorder.  Thereafter, he received 
regular treatment through August 1988, when he terminated 
therapy.  The August 1988 Closing Summary shows diagnoses of 
psychological factors affecting physical condition, 
schizotypal personality disorder, tension headaches, hearing 
loss and tinnitus, and dyshidrotic dermatitis, hands and 
feet.

Additional VA clinical records show that in March 1991, the 
veteran had a mass excised from his left forehead; the 
examiner indicated that this condition had been present since 
1983 and was not present during the veteran's military 
service.  The diagnosis was lipoma.  In April 1993, the 
veteran requested psychiatric treatment and was diagnosed 
with schizoaffective disorder.  The following month, a 
psychosocial assessment indicates that he had a long history 
of anxiety symptoms.  The social worker indicated that there 
could be many reasons for this, including "PTSD problems 
related to his combat experience in Vietnam."  Subsequent VA 
clinical records dated to July 1993 show diagnoses of 
schizoaffective disorder.

On July 1997 VA psychiatric examination, the veteran reported 
that his camp in Vietnam had been overrun in July 1969 and 
that six or seven people were killed.  He also indicated that 
he had a bilateral mastectomy in service which he felt had 
caused him to develop mental problems.  The diagnosis was 
schizoaffective disorder in partial remission.  The examiner 
indicated that "I don't see PTSD.  These stressors are post-
coursed in this man."

Recent VA outpatient treatment records show that in April 
1999, the veteran underwent an initial PTSD assessment by a 
social worker at the Dallas VAMC.  He described his in-
service traumatic events and indicated that his current 
symptoms included sleep disturbances, hypervigilance, an 
exaggerated startle response, nightsweats, intrusive 
thoughts, depression and anxiety.  The PTSD assessment 
included psychological testing, which was determined to be 
invalid "with grossly elevated validity and clinical scales.  
However, a clinical psychologist interpreted the veteran's 
"profoundly elevated" responses as "an exaggerated plea 
for help" and diagnosed chronic, delayed onset PTSD.  

On VA psychiatric examination in November 1999, the examiner 
noted that the service medical records revealed that, for 
unknown reasons, the veteran developed strong gynecomastia 
and had bilateral mastectomy surgery in 1970.  Regarding the 
veteran's psychiatric disability, the examiner noted that he 
had been diagnosed with schizoaffective disorder and 
schizophrenia.  Also, he noted a recent diagnosis of PTSD.  
Based on his review of the claims folders and his examination 
of the veteran, the examiner concluded that he had a 
psychosis.  He indicated that whether "we call it straight 
schizophrenia or schizoaffective disorder, it does not make 
too much difference, for the purpose of this examination."  
The examiner noted that the veteran's service medical records 
are negative for indication of a psychiatric disorder; 
however, he noted that the veteran was in special classes in 
high school showed that he may have had some problems 
beginning in his "younger years."  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including a psychosis) become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain specified soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(1999).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

However, the Court has held that under the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
incurrence element of a well-grounded claim is not satisfied 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The Federal Circuit has set out the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the burden of section 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

II.  Analysis

Acquired psychiatric disorder (other than PTSD)

As set forth above, by final July 1985 decision, the Board 
denied service connection for an acquired psychiatric 
disorder.  The veteran now seeks to reopen his claim, based 
on new and material evidence.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the case must be 
reopened and immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With these considerations, the Board has reviewed the 
numerous pieces of evidence which have been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in July 1985, denying the claim on 
the basis that the veteran's psychiatric disorder was not 
shown to be related to his service-connected hearing 
disability.  

It is noted that much of the additional evidence is new in 
that it has not been previously considered in connection with 
this claim.  Furthermore, on thorough review of the record, 
the Board concludes that the new evidence is material to a 
reopening of the claim in that contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.

Specifically, the new evidence includes several medical 
records containing various psychiatric diagnoses, including 
schizophrenia and schizoaffective disorder.  Moreover, some 
of these records suggest a link between the veteran's 
psychiatric disability and his military service and/or his 
service-connected hearing disability.  For example, in a 
December 1985 VA hospitalization report, the examiner 
indicated that the veteran's hearing loss "might be 
contributory" to his psychiatric disorder.  

Given the nature of the veteran's claim, the evidence set 
forth above is new and material evidence sufficient to reopen 
the claim of service connection for a psychiatric disorder, 
other than PTSD.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  As the claim is now reopened, the Board must next 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a). See Elkins, supra.

While the veteran's service medical records are entirely 
negative for complaint or finding of a psychiatric disorder, 
the post-service record contains medical evidence suggesting 
a link between his current psychiatric disability and his 
service and/or his service-connected hearing disability.  For 
example, on March 1984 VA psychiatric examination, the 
diagnosis was anxiety disorder and the psychiatrist indicated 
that the veteran's difficulties preexisted service, but that 
his military experiences appeared to have "significantly 
exacerbated" his condition.  Also, the record contains 
medical evidence suggesting a possible link between the 
veteran's psychiatric disability and his service-connected 
hearing loss.  See 38 C.F.R. § 3.310.

Based on the foregoing evidence, the Board finds that the 
claim of service connection for an acquired psychiatric 
disorder, not including PTSD, is well grounded pursuant to 38 
U.S.C. § 5107(a).  However, given the varying psychiatric 
diagnoses of record, as well as the different theories as to 
the etiologies of these diagnoses, the Board finds that 
additional development is necessary in order to ensure that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Therefore, the issue of entitlement to service 
connection for an acquired psychiatric disorder is addressed 
in the Remand portion of this decision.

PTSD

In addition to the above, service connection for PTSD 
requires medical evidence diagnosing the condition in accord 
with the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 
1154(b).

VA's General Counsel has recently held that "[t]he ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000).  

In this case, the record clearly establishes that the veteran 
served in combat with the enemy in Vietnam.  In addition to 
service personnel records confirming his participation in the 
Tet 69 Counteroffensive and the 11th Unnamed Campaign, a 
February 1988 letter from ESG confirms a July 1969 incident 
in which the veteran's base was overrun by enemy soldiers, 
resulting in 6 personnel killed in action and 27 personnel 
wounded in action.  In addition, the Board observes that the 
veteran's service medical records reflects that he sustained 
tinnitus and hearing loss as a result of acoustic trauma 
during this episode.  

In view of the foregoing finding that the veteran served in 
combat, and given that his claimed stressor is consistent 
with the circumstances, conditions, or hardships of his 
service, his lay testimony alone is sufficient to establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see also 38 U.S.C.A. § 1154(b).

Therefore, the final requirement to be met in this case is 
medical evidence of a diagnosis of PTSD which is linked to 
the veteran's reported stressors.  In that regard, the Board 
observes that recent VA outpatient treatment records 
establish a diagnosis of PTSD secondary to the veteran's 
combat experiences.  However, the record contains conflicting 
medical record regarding the correct diagnosis of the 
veteran's current psychiatric disorder.  For example, while 
the VA clinical psychologist and social worker diagnosed PTSD 
in April 1999, on VA medical examinations in July 1997 and 
November 1999, the examiners concluded that the diagnosis of 
PTSD was not appropriate.  

Based on the foregoing evidence, the claim of service 
connection for PTSD is well grounded pursuant to 38 U.S.C. § 
5107(a).  However, given the varying psychiatric diagnoses of 
record, as well as the different theories as to the 
etiologies of these diagnoses, additional development is 
necessary in order to ensure that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  Thus, the issue of 
entitlement to service connection for PTSD is addressed in 
the Remand portion of this decision.

Gynecomastia

The veteran's military enlistment medical examination report 
is not of record, having been destroyed in Vietnam during an 
attack by the enemy.  Thus, a presumption of a sound 
condition at service entrance initially attaches in this 
case.  38 U.S.C.A. § 1132, 1137 (West 1991); 38 C.F.R. § 
3.304 (1999); see also Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

The burden of proof is now on VA to rebut the presumption of 
soundness by producing clear and unmistakable evidence that 
the veteran's gynecomastia condition existed prior to 
service.  The Court has described this burden as "a 
formidable one," Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and has held that in determining whether there is 
clear and unmistakable evidence that the disorder existed 
prior to service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  Crowe, 7 Vet. 
App at 245-6.

The Court has emphasized that VA's burden to rebut the 
presumption of soundness is not merely evidence that is 
"cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  The 
Court noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 259 
(1999).

In this case, the Board finds that there is insufficient 
evidence of record to rebut the presumption of sound 
condition at service entrance.  While there is some 
indication in the service medical records that the veteran 
may have developed this condition shortly prior to his entry 
into service, overall, the evidence of record certainly does 
not rise to the level required to rebut the presumption of 
sound condition at service entrance.  Therefore, 
gynecomastia, requiring a bilateral mastectomy, was first 
diagnosed in service.  Recent evidence shows that the 
residuals of this disability include scars on the veteran's 
chest.  In view of the foregoing, the veteran prevails as 
regards his claim of service connection for residuals of 
gynecomastia.

Headaches

On full review of the pertinent evidence of record, the Board 
finds that the claim of service connection for headaches is 
not well grounded.  In this case, service medical records are 
silent with regard to any complaint or finding of headaches.  
At his August 1970 military separation medical examination, 
the veteran specifically denied chronic or severe headaches, 
and neurological examination was normal.

Post-service medical evidence of record is negative for 
notation of headaches for several years after service 
separation.  The first notation in the medical evidence of 
record is in 1983, years after service separation, when the 
veteran was treated for tension headaches.  While he 
indicated that he had chronic headaches since service, there 
is no competent evidence of record linking his reported 
headaches to service, any incident therein, any service-
connected disability, or any continuous symptomatology.  As 
the record contains no competent evidence establishing such a 
relationship, the claim is not well grounded.  38 U.S.C.A. § 
5107(a); Epps, supra.

In reaching this decision, the Board notes that the veteran 
theorized that his headache disorder is related to Agent 
Orange exposure in service.  Initially, it is noted that a 
headache disorder is not one of the disabilities listed in 38 
C.F.R. § 3.309(e).  Thus, the presumption of exposure to an 
herbicide agent in service is not applicable.  See McCartt, 
supra.  Even assuming arguendo that he was exposed to Agent 
Orange in service, the claim of service connection for 
headaches would still not be well grounded as the record 
lacks competent medical evidence of a nexus between the 
reported headaches and any exposure to Agent Orange in 
service.  

The Board has considered the publication submitted by the 
veteran entitled "Agent Orange Guide" indicating that 
reported Agent Orange symptoms and effects include headaches.  
However, there is no indication that this publication is a 
"medical treatise" as contemplated by the Court.  Moreover, 
this evidence is "'too general and inclusive' to make a link 
more than 'speculative' and, accordingly, would be 
insufficient to make the claim plausible, that is, well 
grounded."  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Mattern v. West, 12 Vet. App. 222 (1999).

Skin disorder, including dyshidrotic dermatitis and 
seborrheic keratosis

As set forth above, the veteran's service medical records are 
negative for any complaint or finding of a chronic skin 
disorder.  In fact, at his August 1970 military separation 
medical examination, his skin was normal on clinical 
evaluation, and he specifically denied having had any skin 
diseases, including cysts or skin growths.

Likewise, the post-service medical record is negative for 
notations of a skin disorder for several years after service 
separation.  While the veteran now reports a chronic skin 
disorder since service, the record contains no competent 
medical evidence of a nexus between any current skin disorder 
and the veteran's military service, any incident therein 
(including exposure to Agent Orange), any continuous 
symptomatology, or any service-connected disability.  In 
fact, when the medical evidence of record does comment on the 
relationship between the veteran's current skin disorder and 
his military service, the opinion has been unfavorable to 
him.  

In that regard, the Board notes that the veteran himself has 
testified that he has had an intermittent skin rash for many 
years as a result of his exposure to Agent Orange in service.  
While he is competent to testify as to observable symptoms 
(such as a skin rash), as a layperson, he is not competent to 
provide opinions as to medical diagnoses and/or causation, 
nor is he competent to provide medical evidence that any 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 489 
(1997). 

It is also noted that the record contains no competent 
medical evidence of a diagnosis of any of the skin disorders 
set forth in 38 C.F.R. § 3.309(e); therefore, presumptive 
service connection for a skin disorder due to Agent Orange 
exposure is not warranted.  

Since well-grounded claims of service connection for a skin 
disorder and headaches have not been submitted, VA is not 
obligated to assist in the development of facts pertinent to 
the claims. 38 U.S.C.A. 5107(a).  Nonetheless, VA has a duty 
to notify a veteran under section 5103(a) when circumstances 
of the case put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim plausible and that such evidence had not been 
submitted.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In this case, however, the veteran has not identified 
any available medical evidence that has not been obtained 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well grounded.  

Service connection for residuals of gynecomastia is granted.

Service connection for headaches and a skin disorder, 
including dyshidrotic dermatitis and seborrheic keratosis, is 
denied.

REMAND

As noted above, the claim of service connection for a 
psychiatric disability, including PTSD, requires additional 
development of the evidence.  In short, given the obvious 
complexity of this case and the conflicting medical evidence 
of record, the Board is of the opinion that a thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the veteran's current psychiatric 
disability and be instructive with regard to the appropriate 
disposition of this case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

The issue of entitlement to a temporary total disability 
rating for a period of hospitalization from December 1985 to 
February 1986 must be held in abeyance pending completion of 
the development set forth below because adjudication of the 
claim for service connection for psychiatric disability, 
including PTSD, may have a direct impact on this claim for a 
temporary total rating.

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA psychiatric examination to determine 
the nature of all psychiatric disorders 
that are currently present.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.  The 
examiner should be requested to diagnose 
all currently manifested psychiatric 
disorder(s), and if a diagnosis of PTSD 
is deemed appropriate, the examiner 
should specify whether there is a link 
between the PTSD symptomatology and the 
in-service stressors reported by the 
veteran.  If any other psychiatric 
diagnosis found, the examiner should 
provide an opinion regarding the etiology 
and likely date of onset of such 
disability.  If he or she concludes that 
any psychiatric disorder preexisted the 
veteran's period of service, an opinion 
should be provided as to whether that 
disability was at least as likely as not 
aggravated in service.  A complete 
rationale for all opinions expressed must 
be provided.  In this respect, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and 
assessments of record based on a review 
of the evidence of record, particularly 
with respect to the all diagnostic 
impressions of anxiety disorder, 
schizophrenia, schizoaffective disorder, 
and PTSD entered on various VA and 
private medical reports of record.  If 
any of these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented on 
by the examiner.  

2.  The RO should review the examination 
report to ensure that it is in compliance 
with the directives of this remand.  If 
it is not, corrective action should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the claim of service 
connection for an acquired psychiatric 
disorder, including PTSD.  The issue of 
entitlement to a temporary total 
disability rating for a period of 
hospitalization from December 1985 to 
February 1986 should also be addressed.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be issued a supplemental 
statement of the case and be given a reasonable period of 
time to respond.  The case should be returned to the Board 
for final appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 


- 24 -


